UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy:  Rule 15Ga-1(c)(1) under the Exchange Act (17 CFR 240.15Ga-1(c)(1)) for the reporting period January1, 2009 to December31, 2011. ý Rule 15Ga-1(c)(2)(i) under the Exchange Act (17 CFR 240.15Ga-1(c)(2)(i)) for the quarterly reporting period April 1, 2012 - June 30, 2012.  Rule 15Ga-1(c)(2)(ii) under the Exchange Act (17 CFR 240.15Ga-1(c)(2)(ii)) for the annual reporting period to . Date of Report (Date of earliest event reported) August 14, 2012 BEAR STEARNS ASSET BACKED SECURITIES, INC. (Exact name of securitizer as specified in its charter) Commission File Number of securitizer:025-01134 Central Index Key Number of securitizer:0000946812 Christian T. Greco (212) 648-0364 Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1(c)(1) [ ] Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i) [ ] Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c)(2)(ii) [ ] INFORMATION TO BE INCLUDED IN THE REPORT Item 1.02. Periodic Filing of Rule 15Ga-1 Representations and Warranties Disclosure The disclosures required by Rule 15Ga-1 (17 CFR 240.15Ga-1) are attached as an Exhibit to this Form ABS-15G. Please see Item 2, Exhibit 99.1 for the related information. Item 2. Exhibits Disclosures required by Rule 15Ga-1. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 14, 2012 BEAR STEARNS ASSET BACKED SECURITIES, INC. (Securitizer) By: /s/ John Costango Name: John Costango Title:President EXHIBIT INDEX Exhibit Number Disclosures required by Rule 15Ga-1.
